Exhibit 13.1 Certification Pursuant to 18 U.S.C. Section 1350, As Adopted Pursuant to Section 906 of the Sarbanes - Oxley Act of 2002 In connection with the amended Annual Report on Form 20-F /A of Gravis Oil Corporation (the “Company”), for the fiscal year ended April 30, 2011, as filed with the Securities and Exchange Commission (“SEC”) on the date hereof (the “Report”), the undersigned of the company, certifies, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: the Report fully complies, in all material respects, with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the company. /s/ Jeffrey Freedman Name: Jeffrey Freedman Title: Interim Chief Executive Officer and Chief Financial Officer June 21, 2012 A signed original of this written statement required by Section 906 of the Sarbanes Oxley Act of 2002 has been provided to the Company and will be retained by the Company and will be furnished to the SEC or its staff upon request. This exhibit is not “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 but is instead furnished as provided by applicable rules of the SEC.
